PER CURIAM.
As appellant admits, the trial court correctly scored his prior conviction for aggravated fleeing as a Level 5 offense on the Criminal Punishment Code scoresheet. We find no error in the trial court’s denial of appellant’s motion for judgment of acquittal or motion for new trial. See Jordan v. State, 548 So.2d 737 (Fla. 4th DCA 1989). We do find imposition of the three-year mandatory minimum to be in error, as the State concedes, because the statutory authority under which it was imposed did not become effective until July 1, 1999. See § 893.186(1)(b), Fla. Stat. (1999). That portion of the sentence must be vacated, and the cause remanded for proceedings consistent with this opinion.
CONVICTION AFFIRMED; SENTENCE VACATED in part and REMANDED.
BARFIELD, KAHN, and BROWNING, JJ., concur.